EXHIBIT 10.4
 
SECOND AMENDMENT TO THE SERIES 2008-1 SUPPLEMENT
This SECOND AMENDMENT TO THE SERIES 2008-1 SUPPLEMENT (this “Amendment”), dated
as of December 23, 2008, amends the Series 2008-1 Supplement (the “Series 2008-1
Supplement”), dated as of February 15, 2008, as amended by the First Amendment
thereto, dated as of October 27, 2008, and is among AVIS BUDGET RENTAL CAR
FUNDING (AESOP) LLC, a special purpose limited liability company established
under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited
liability company established under the laws of Delaware, as administrator (the
“Administrator”), JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent (the “Administrative Agent”), the several commercial paper
conduits listed on Schedule I thereto (each a “CP Conduit Purchaser”), the
several banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I thereto (each an “APA Bank” with respect to such CP Conduit
Purchaser), the several agent banks set forth opposite the name of each CP
Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with respect to
such CP Conduit Purchaser), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as
successor in interest to The Bank of New York), a national banking association,
as trustee (in such capacity, the “Trustee”) and as agent for the benefit of the
Series 2008-1 Noteholders (in such capacity, the “Series 2008-1 Agent”), to the
Second Amended and Restated Base Indenture, dated as of June 3, 2004, between
ABRCF and the Trustee (as amended, modified or supplemented from time to time,
exclusive of Supplements creating a new Series of Notes, the “Base Indenture”). 
All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2008-1 Supplement, as applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;
 
WHEREAS, the parties desire to amend the Series 2008-1 Supplement to (i) extend
the Scheduled Expiry Date; (ii) replace Schedule I thereto with a new Schedule
I; (iii) increase the Series 2008-1 Maximum Invested Amount; (iv) add a
requirement to reduce the Series 2008-1 Invested Amount with the proceeds of the
issuance of certain Series of Notes; (v) add a Controlled Amortization Period;
(vi) add certain Amortization Events and (vii) modify a covenant with respect to
ABRCF Vehicle purchasing patterns; and
 
WHEREAS, ABRCF has requested the Trustee, the Series 2008-1 Agent, the
Administrator, the Administrative Agent and each Series 2008-1 Noteholder to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2008-1 Agent, the Administrator, the Administrative Agent and the Series 2008-1
Noteholders have agreed to, amend certain provisions of the Series 2008-1
Supplement as set forth herein;
 
 
 

--------------------------------------------------------------------------------


NOW, THEREFORE, it is agreed:
 
1.                  Amendments of Definitions.  The following defined terms, as
set forth in Article I(b) of the Series 2008-1 Supplement, are hereby amended
and restated in their entirety as follows:
““Commitment Amount” means, with respect to the APA Banks incuded in any
Purchaser Group, an amount equal to 102% of the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group.”
 
““CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with Section
2.7(b); provided that (x) if a CP Rate Period would end on a day that is not a
Business Day, such CP Rate Period shall end on the next succeeding Business Day
and (y) during the Series 2008-1 Controlled Amortization Period and the Series
2008-1 Rapid Amortization Period, each CP Rate Period shall end on or prior to
the next succeeding Distribution Date.”
 
““Fee Letter” means the letter dated the date hereof from ABRCF addressed to the
Administrative Agent and each of the CP Conduit Purchasers, the Funding Agents
and the APA Banks setting forth certain fees payable from time to time to the
Purchaser Groups, as such letter may be amended or replaced from time to time;
provided, however, that solely with respect to the Purchaser Group of which
Citibank, N.A. is a member, “Fee Letter” shall mean the letter dated the Second
Amendment Effective Date from ABRCF addressed to the members of such Purchaser
Group and the related Funding Agent setting forth certain fees payable from time
to time to such Purchaser Group, until such letter is cancelled in accordance
with its terms.”
 
““Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, an amount equal to the product of (i) the amount set forth opposite the
name of the CP Conduit Purchaser included in such Purchaser Group on Schedule I,
as such amount may be increased or reduced from time to time as provided in
Section 2.6 (but which for the avoidance of doubt shall not include any
reductions made pursuant to clause (ii) of this definition) and (ii) (x) from
the Series 2008-1 Second Amendment Effective Date to but excluding August 1,
2009, 100%, (y) from and including August 1, 2009 to but excluding September 1,
2009, 75% and (z) from and including September 1, 2009 to but excluding the
Scheduled Expiry Date, 50%.  The Maximum Purchaser Group Invested Amount with
respect to each Non-Extending Purchaser Group shall be reduced to zero on the
Scheduled Expiry Date with respect to such Purchaser Group.”
 
““Monthly Funding Costs” means, with respect to each Series 2008-1 Interest
Period and any Purchaser Group, the sum of:
 
(a)        for each day during such Series 2008-1 Interest Period, (i) with
respect to a Match Funding CP Conduit Purchaser, the aggregate amount of
Discount accruing on all outstanding Commercial Paper issued by, or for the
benefit of, such Match Funding CP Conduit Purchaser to fund the CP Conduit
Funded Amount with respect to such Match Funding CP Conduit Purchaser on such
day or (ii) with respect to a Pooled Funding CP Conduit Purchaser, the aggregate
amount of Discount accruing on or otherwise in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Conduit Funded Amount with respect to such Pooled Funding CP Conduit Purchaser;
plus
 
 
 

--------------------------------------------------------------------------------


(b)        for each day during such Series 2008-1 Interest Period, the sum of:
 
(i)         the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to the Floating Tranche with respect
to such Purchaser Group on such day times (B) the Alternate Base Rate plus the
Applicable Margin on such day, divided by (C) 365 (or 366, as the case may be)
plus
 
(ii)        the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to Eurodollar Tranches with respect to
such Purchaser Group on such day times (B) the weighted average Adjusted LIBO
Rate with respect to such Eurodollar Tranches plus the Applicable Margin on such
day in effect with respect thereto divided by (C) 360; plus
 
(c)        for each day during such Series 2008-1 Interest Period, the product
of (A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate on such day divided by (C) 360; plus
 
(d)       for each day during such Series 2008-1 Interest Period, the product of
(A) the Purchaser Group Invested Amount with respect to such Purchaser Group on
such day and (B) the Incremental Term Financing Fee Rate on such day divided by
(C) 360.”
 
““Past Due Rent Payment” is defined in Section 3.2(g).”
 
““Scheduled Expiry Date” means, with respect to any Purchaser Group, November
20, 2009, as such date may be extended in accordance with Section 2.6(b).”
 
““Series 2008-1 Invested Percentage” means as of any date of determination:
 
(a)        when used with respect to Principal Collections, the percentage
equivalent (which percent­age shall never exceed 100%) of a fraction the
nu­merator of which shall be equal to the sum of the Series 2008-1 Invested
Amount and the Series 2008-1 Over­collateralization Amount, determined during
the Series 2008-1 Revolving Period as of the end of the immediately preceding
Business Day, or, during the Series 2008-1 Rapid Amortization Period  or the
Series 2008-1 Controlled Amortization Period, as of the end of the Series 2008-1
Revolving Period, and the denominator of which shall be the greater as of the
end of the immediately preceding Business Day of (I) the Aggregate Asset Amount
and (II) the sum of the numerators used to deter­mine (i) invested percentages
for allocations with respect to Principal Collections (for all Series of Notes
and all classes of such Series of Notes) and (ii) overcollateralization
percentages for alloca­tions with respect to Principal Collections (for all
Series of Notes that provide for credit enhancement in the form of
overcollateralization); and
 
 
 

--------------------------------------------------------------------------------


(b)        when used with respect to Interest Collections, the percentage
equivalent (which percent­age shall never exceed 100%) of a fraction the
nu­merator of which shall be the Accrued Amounts with respect to the Series
2008-1 Notes on such date of determina­tion, and the denominator of which shall
be the aggregate Accrued Amounts with respect to all Series of Notes on such
date of determination.”
 
““Series 2008-1 Lease Interest Payment Deficit” means on any Distribution Date
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 3.2(a), (b), (c) or (d) would have been
allocated to the Series 2008-1 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a), (b), (c) or (d) have been allocated to the Series
2008-1 Accrued Interest Account (excluding any amounts paid into the Series
2008-1 Accrued Interest Account pursuant to the proviso in Sections 3.2(c)(ii)
and 3.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.”
 
““Series 2008-1 Limited Liquidation Event of Default” means, so long as such
event or condition contin­ues, any event or condition of the type specified in
clauses (a) through (i) or clause (m) of Article IV; provided, however, that any
event or condition of the type specified in clauses (a) through (i) or clause
(m) of Article IV shall not constitute a Series 2008-1 Limited Liquidation Event
of Default if the Trustee shall have received the written consent of each of the
Series 2008-1 Noteholders waiv­ing the occurrence of such Series 2008-1 Limited
Liquidation Event of Default.”
 
““Series 2008-1 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b), (c) or
(d) would have been allocated to the Series 2008-1 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b), (c) or (d) have been allocated to the Series 2008-1
Collection Account (without giving effect to any amounts paid into the Series
2008-1 Accrued Interest Account pursuant to the proviso in Sections 3.2(c)(ii)
and/or 3.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.”
 
 
 

--------------------------------------------------------------------------------


““Series 2008-1 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 55.00% and (b) the sum of (i) 55.00% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).”
 
““Series 2008-1 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 55.00%.”
 
““Series 2008-1 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 20.00%.”
 
““Series 2008-1 Past Due Rent Payment” is defined in Section 3.2(g).”
 
““Series 2008-1 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 12.50% of the Series 2008-1 Invested
Amount on such Distribution Date (after giving effect to any payments of
principal to be made on the Series 2008-1 Notes on such Distribution Date).”
 
““Series 2008-1 Revolving Period” means the period from and including, the
Series 2008-1 Closing Date to the earlier of (x) the com­mencement of the Series
2008-1 Rapid Amortization Period and (y) the commencement of the Series 2008-1
Controlled Amortization Period.”
 
““Series 2008-1 Standard & Poor’s Intermediate Enhancement Rate” means, as of
any date of determination, the greater of (a) 49.25% and (b) the sum of (i)
49.25% and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).”
 
““Series 2008-1 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 34.00%.”
 
2.                  Additional Definitions.  The following defined terms are
hereby added in their entirety, in appropriate alphabetical order, to Article
I(b) of the Series 2008-1 Supplement as follows:
““Consolidated EBITDA” has the meaning set forth in the Credit Agreement”
 
““Consolidated Leverage Ratio” has the meaning set forth in the Credit
Agreement.”
 
 
 

--------------------------------------------------------------------------------


““Credit Agreement” means the Credit Agreement, dated as of April 19, 2006,
among Avis Budget Holdings, LLC, as Borrower, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase, as Administrative Agent, Deutsche Bank Securities Inc., as Syndication
Agent, each of Bank of America, N.A., Calyon New York Branch and Citicorp USA,
Inc., as Documentation Agents and Wachovia Bank, National Association, as
Co-Documentation Agent, as amended by the First Amendment thereto dated as of
December 23, 2008 but without giving effect to any further amendment thereto
made subsequent to the Series 2008-1 Second Amendment Effective Date unless such
amendment has been approved in writing by the Requisite Noteholders.”
 
““Eligible Term Notes” shall mean any Series of Notes issued by ABRCF pursuant
to the Base Indenture subsequent to the Series 2008-1 Second Amendment Effective
Date and prior to the Scheduled Expiry Date that are term notes with an expected
final payment date not less than 24 months after the date of issuance of such
Notes.”
 
““Incremental Term Financing Fee Rate” is defined in the Fee Letter.”
 
““Reduction Amount” is defined in Section 2.5(e).”
 
““Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, ABCR and/or any affiliate of either
entity, that refinances or replaces the Credit Agreement without giving effect
to any amendment thereto that is not approved in writing by the Requisite
Noteholders.”
 
““Series 2008-1 Commitment Reduction Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is equal to the Series 2008-1 Maximum Invested Amount as of such date and the
denominator of which is equal to the sum of the Series 2008-1 Maximum Invested
Amount and the Series 2002-2 Maximum Invested Amount (as such term in defined in
the Series 2002-2 Supplement) as of such date, in each case without giving
effect to any reductions in such amount on such date.”
 
““Series 2008-1 Controlled Amortization Amount” means (i) with respect to the
Related Month ending August 31, 2009, the excess, if any, of (x) the Series
2008-1 Invested Amount as of August 1, 2009 over (y) the Series 2008-1 Maximum
Invested Amount as of August 1, 2009, (ii) with respect to the Related Month
ending September 30, 2009, the excess, if any, of (x) the Series 2008-1 Invested
Amount as of September 1, 2009 over (y) the sum of (1) the Series 2008-1 Maximum
Invested Amount as of September 1, 2009 and (2) the aggregate amount of
Principal Collections allocated to the Series 2008-1 Collection Account pursuant
to Section 3.2(b)(ii) during the Related Month ended August 31, 2009 that have
not been used to make a Decrease and (iii)  with respect to the Related Month
ending October 31, 2009, the excess of (x) the Series 2008-1 Maximum Invested
Amount as of October 1, 2008 over (y) the aggregate amount of Principal
Collections allocated to the Series 2008-1 Collection Account pursuant to
Section 3.2(b)(ii) during the Related Month ended September 30, 2009 that have
not been used to make a Decrease.”
 
 
 

--------------------------------------------------------------------------------


““Series 2008-1 Controlled Amortization Period” means the period commencing at
the opening of business on August 1, 2009 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2008-1 Rapid Amortization Period,
(ii) the date on which the Series 2008-1 Notes are fully paid and (iii) the
termination of the Indenture.”
 
““Series 2008-1 Maximum Eligible Term Notes Commitment Reduction Amount” means,
as of any date of determination, an amount equal to the excess, if any, of (x)
$750,000,000 over (y) the sum of (i) the aggregate amount by which the Series
2008-1 Maximum Invested Amount has been reduced in accordance with the second
sentence of Section 2.6(c) prior to such date and (ii) the aggregate amount by
which the Series 2002-2 Maximum Invested Amount (as such term is defined in the
Series 2002-2 Supplement) has been reduced in accordance with the second
sentence of Section 2.6(c) of the Series 2002-2 Supplement prior to such date.”
 
““Series 2008-1 Maximum Eligible Term Notes Principal Reduction Amount” means,
as of any date of determination, an amount equal to the excess, if any, of (x)
$750,000,000 over (y) the sum of (i) the sum of the amounts allocated to the
Series 2008-1 Excess Collection Account in accordance with the terms of Section
2.5(e) prior to such date and (ii) the sum of the amounts allocated to the
Series 2002-2 Excess Collection Account (as such term is defined in the Series
2002-2 Supplement) in accordance with the terms of Section 2.5(e) of the Series
2002-2 Supplement prior to such date.”
 
““Series 2008-1 Principal Reduction Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is equal to the Series 2008-1 Invested Amount as of such date and the
denominator of which is equal to the sum of the Series 2008-1 Invested Amount
and the Series 2002-2 Invested Amount (as such term in defined in the Series
2002-2 Supplement) as of such date, in each case without giving effect to any
payments of principal on such date.”
 
““Series 2008-1 Rapid Amortization Period” means the period beginning at the
earlier to occur of (a) the close of business on the Business Day immediately
preceding the date on which the Expiry Date with respect to each Purchaser Group
shall have occurred and (b) the close of business on the Optional Termination
Date and ending upon the earliest to occur of (i) the date on which the Series
2008-1 Notes are fully paid, (ii) the termination of the Indenture and (iii) the
Series 2008-1 Termination Date.”
 
3.                  Deletion of Definition.  The following defined term, as set
forth in Article I(b) of the Series 2008-1 Supplement, is hereby deleted in its
entirety: “Series 2008-1 Amortization Period”.
 

--------------------------------------------------------------------------------


4.                  Amendment to Section 2.5.  (a) Section 2.5(a) of the Series
2008-1 Supplement is hereby deleted in its entirety and replaced with the
following text in lieu thereof:
“(a)      On any Business Day prior to the occurrence of an Amortization Event,
upon the written request of ABRCF or the Administrator on behalf of ABRCF, the
Series 2008-1 Invested Amount may be reduced (a “Decrease”) by the Trustee’s
withdrawing (as set forth in such request) (x) funds on deposit in the Series
2008-1 Excess Collection Account on such Business Day in an amount not to exceed
the amount of such funds on deposit therein on such Business Day and/or (y) if
such Business Day is during the Series 2008-1 Controlled Amortization Period,
funds on deposit in the Series 2008-1 Collection Account on such Business Day in
an amount not to exceed the amount of such funds on deposit therein on such
Business Day that were allocated to the Series 2008-1 Notes pursuant to Section
3.2(b)(ii) on or prior to such Business Day which have not previously been
withdrawn therefrom pursuant to either this clause (y) to make a Decrease or
pursuant to Section 3.5(a) to be paid to the holders of the Series 2008-1 Notes,
and, in each case, depositing such funds into the Series 2008-1 Distribution
Account and distributing such funds to the Administrative Agent on such Business
Day in accordance with Section 3.5(b); provided that ABRCF shall have given the
Adminis­trative Agent (with a copy to the Trustee) irrevocable written notice
(effective upon receipt) of the amount of such Decrease prior to 9:30 a.m.
(New York City time) on the second Business Day prior to such Decrease, in the
case of any such Decrease in an amount less than $200,000,000, and prior to 9:30
a.m. (New York City time) on a Business Day that is at least ten days prior to
such Decrease, in the case of any such Decrease in an amount of $200,000,000 or
more; provided, further, that any such Decrease shall be in an amount equal to
$10,000,000 and integral multiples of $500,000 in excess thereof (or (x) if such
Decrease will be used to reduce one or more Non-Extending Purchaser Group’s
Purchaser Group Invested Amounts, such Decrease may be in such amount as is
necessary to reduce the Purchaser Group Invested Amounts of all such
Non-Extending Purchaser Groups to zero and (y) if such Decrease will be made in
accordance with the terms of Section 2.5(e), such Decrease may be in an amount
equal to the applicable Reduction Amount).  Upon each Decrease, the
Administrative Agent shall indicate in its records such Decrease and the
Purchaser Group Invested Amount outstanding with respect to each Purchaser Group
after giving effect to such Decrease.  Upon receipt of any notice required by
Section 2.5(a) from ABRCF, the Administrative Agent shall forward (by telecopy
or electronic messaging system) a copy of such notice to the Funding Agent with
respect to each Purchaser Group, no later than 1:00 p.m. (New York City time) on
the Business Day received.”;
 
(b) Section 2.5(c) of the Series 2008-1 Supplement is hereby amended by deleting
the text “Series 2008-1 Amortization Period” and inserting the text “Series
2008-1 Rapid Amortization Period” in lieu thereof; and (c) Section 2.5 of the
Series 2008-1 Supplement is hereby further amended by inserting the following
paragraph at the end of Section 2.5 as clause (e) thereof:
 

--------------------------------------------------------------------------------


“(e)      ABRCF shall (i) on any date on which ABRCF issues Eligible Term Notes,
allocate and deposit proceeds from the initial sale of such Eligible Term Notes
in an amount (the “Reduction Amount”) equal to the least of (x) the product of
(1) the Series 2008-1 Principal Reduction Percentage as of such date and (2) 75%
of the initial principal amount of such Eligible Term Notes, (y) the Series
2008-1 Maximum Eligible Term Notes Principal Reduction Amount as of such date
and (z) the Series 2008-1 Invested Amount as of such date, into the Series
2008-1 Excess Collection Account in accordance with Section 3.2(d), and (ii) on
such date or as promptly thereafter as possible, use such funds to effect a
Decrease in accordance with Section 2.5(a) in an amount equal to the Reduction
Amount; provided, that, notwithstanding the first sentence of Section 2.5(a),
solely for the purposes of this Section 2.5(e), ABRCF may effect any Decrease
contemplated by this Section 2.5(e) irrespective of whether an Amortization
Event has occurred.  Following the issuance of any Eligible Term Notes, ABRCF
shall not request any Increase until the Decrease required by this Section
2.5(e) has been effected.”
 
5.                  Amendments to Section 2.6 (c).  Section 2.6(c) of the Series
2008-1 Supplement is hereby amended by (i) inserting the text “or the Series
2008-1 Controlled Amortization Period” immediately after the text “during the
Series 2008-1 Revolving Period” in the first sentence thereof and (ii) inserting
the following text immediately after the first sentence thereof:
 
“On any date on which ABRCF issues Eligible Term Notes, the Series 2008-1
Maximum Invested Amount shall automatically be reduced in an amount equal to the
least of (x) the product of (1) the Series 2008-1 Commitment Reduction
Percentage as of such date and (2) 75% of the initial principal amount of such
Eligible Term Notes, (y) the Series 2008-1 Maximum Eligible Term Notes
Commitment Reduction Amount as of such date and (z) the Series 2008-1 Maximum
Invested Amount as of such date.”
 
6.                  Amendment to Section 2.7(c)(ii)(D).  Section 2.7(c)(ii)(D)
of the Series 2008-1 Supplement is hereby amended by deleting the text “Series
2008-1 Amortization Period” and inserting the text “Series 2008-1 Controlled
Amortization Period or the Series 2008-1 Rapid Amortization Period” in lieu
thereof.
 
7.                  Amendment to Section 3.2.  (a) Section 3.2(b) of the Series
2008-1 Supplement is hereby deleted in its entirely and replaced with the
following Sections 3.2(b) and (c) in lieu thereof:
 
“(b)   Allocations of Collections During the Series 2008-1 Controlled
Amortization Period.  With respect to the Series 2008-1 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m.  (New York City time)
on any Series 2008-1 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
 
(i)            allocate to the Series 2008-1 Collection Account an amount
determined as set forth in Section 3.2(a)(i) above for such day, which amount
shall be further allocated to the Series 2008-1 Accrued Interest Account;
 
 
 

--------------------------------------------------------------------------------


(ii)           allocate to the Series 2008-1 Collection Account an amount equal
to the Series 2008-1 Principal Allocation for such day, which amount shall be
used to make principal payments in respect of the Series 2008-1 Notes ratably
without priority or preference of any kind or to make a Decrease; provided,
however, that if the Monthly Total Principal Allocation for any Related Month
exceeds the lesser of (x) the Series 2008-1 Controlled Amortization Amount for
such Related Month or (y) the Series 2008-1 Invested Amount on such Series
2008-1 Deposit Date, then the amount of such excess shall be allocated to the
Series 2008-1 Excess Collection Account; and provided, further, that if a Waiver
Event shall have occurred, then such allocation shall be modified as provided in
Article V; and
 
(iii)          allocate to the Series 2008-1 Excess Collection Account the
proceeds from any Increase.
 
(c)     Allocations of Collections During the Series 2008-1 Rapid Amortization
Period.  With respect to the Series 2008-1 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2008-1 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
 
(i)            allocate to the Series 2008-1 Collection Account an amount
determined as set forth in Section 3.2(a)(i) above for such day, which amount
shall be further allocated to the Series 2008-1 Accrued Interest Account; and
 
(ii)           allocate to the Series 2008-1 Collection Account an amount equal
to the Series 2008-1 Principal Allocation for such day, which amount shall be
used to make principal payments in respect of the Series 2008-1 Notes, ratably,
without preference or priority of any kind, until the Series 2008-1 Invested
Amount is paid in full; provided that if on any Determination Date (A) the
Administrator determines that the amount anticipated to be available from
Interest Collections allocable to the Series 2008-1 Notes, Series 2008-1
Interest Rate Cap Proceeds and other amounts available pursuant to Section 3.3
to pay Series 2008-1 Monthly Interest and the Commitment Fees on the next
succeeding Distribution Date will be less than the Series 2008-1 Monthly
Interest and Commitment Fees for the Series 2008-1 Interest Period ending on the
day preceding such Distribution Date and (B) the Series 2008-1 Enhancement
Amount is greater than zero, then the Administrator shall direct the Trustee in
writing to reallocate a portion of the Principal Collections allocated to the
Series 2008-1 Notes during the Related Month equal to the lesser of such
insufficiency and the Series 2008-1 Enhancement Amount to the Series 2008-1
Accrued Interest Account to be treated as Interest Collections on such
Distribution Date.”;
 
(b) Section 3.2(d) of the Series 2008-1 Supplement is hereby amended by (i)
deleting the text “Series 2008-1 Amortization Period” and inserting the text
“Series 2008-1 Controlled Amortization Period or the Series 2008-1 Rapid
Amortization Period” in lieu thereof and (ii) deleting the text “Section
3.2(b)(ii) or (c)(ii)” and inserting the text “Section 3.2(b)(ii), 3.2(c)(ii) or
3.2(d)(ii)” in lieu thereof; (c) Section 3.2(f)(v) of the Series 2008-1
Supplement is hereby amended by deleting the text “or 3.2(b)(ii)” and inserting
the text “, 3.2(b)(ii) or 3.2(c)(ii)” in lieu thereof; and (d) Section 3.2 of
the Series 2008-1 Supplement is hereby further amendment by reclassifying
clauses (c), (d), (e) and (f) as clauses (d), (e), (f) and (g), respectively.
 
 
 

--------------------------------------------------------------------------------


8.                  Amendment to Section 3.3(e).   (a) Section 3.3(e)(i) of the
Series 2008-1 Supplement is hereby amended by inserting the text “or the Series
2008-1 Controlled Amortization Period” after the text “during the Series 2008-1
Revolving Period”; and (b) Section 3.3(e)(ii) of the Series 2008-1 Supplement is
hereby amended by deleting the text “Series 2008-1 Amortization Period” and
inserting the text “Series 2008-1 Rapid Amortization Period” in lieu thereof.
 
9.                  Amendment to Section 3.5.  (i) Section 3.5 of the Series
2008-1 Supplement is hereby amended by deleting clauses (a) and (b) thereof in
their entirety and inserting the following text in lieu thereof:
 
“(a)  Monthly Payments During Series 2008-1 Controlled Amortization Period or
Series 2008-1 Rapid Amortization Period.  Commencing on the second Determination
Date during the Series 2008-1 Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2008-1 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 3.5 as to (i) the amount allocated to the Series 2008-1 Notes
during the Related Month pursuant to Section 3.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, and the portion of such amount, if any, that has been
previously applied to make a Decrease pursuant to Section 2.5 during the Related
Month, (ii) any amounts to be withdrawn from the Series 2008-1 Reserve Account
and deposited into the Series 2008-1 Distribution Account or (iii) any amounts
to be drawn on the Series 2008-1 Demand Notes and/or on the Series 2008-1
Letters of Credit (or withdrawn from the Series 2008-1 Cash Collateral
Account).  On the Distribution Date following each such Determination Date, the
Trustee shall withdraw the amount allocated to the Series 2008-1 Notes during
the Related Month pursuant to Section 3.2(b)(ii), (c)(ii) or (d)(ii), as the
case may be, less the portion of such amount, if any, that has been previously
applied to make a Decrease pursuant to Section 2.5 during the Related Month,
from the Series 2008-1 Collection Account and deposit such amount in the Series
2008-1 Distribution Account, to be paid to the holders of the Series 2008-1
Notes.
 
(b)        Decreases.  On any Business Day (x) during the Series 2008-1
Revolving Period on which a Decrease is to be made pursuant to Section 2.5, the
Trustee shall withdraw from the Series 2008-1 Excess Collection Account, or (y)
during the Series 2008-1 Controlled Amortization Period on which a Decrease is
to be made pursuant to Section 2.5, the Trustee shall withdraw from the Series
2008-1 Excess Collection Account and/or the Series 2008-1 Collection Account, in
each case in accordance with the written instructions of the Administrator, an
amount equal to the lesser of (i) the amounts specified in clauses (x) and (y)
of the first sentence of Section 2.5(a) and (ii) the amount of such Decrease,
and deposit such amount in the Series 2008-1 Distribution Account, to be paid to
the Administrative Agent for distribution in accordance with Section 3.5(f).”;
and
 
 
 

--------------------------------------------------------------------------------


(ii)  Section 3.5(c)(ii) of the Series 2008-1 Supplement is hereby amended by
deleting the text “Series 2008-1 Amortization Period” and inserting the text
“Series 2008-1 Rapid Amortization Period” in lieu thereof.
 
10.              Amendment to Article IV.  Article IV of the Series 2008-1
Supplement is hereby amended by (i) deleting clause (l) thereto and replacing
such clause in its entirety with the following:
 
 
“(l)       the occurrence and continuation of an “event of default” under the
Credit Agreement or any Replacement Credit Agreement, without giving effect to
any waiver of any such event of default that is not approved in writing by the
Requisite Noteholders and provided that, for purposes of this Supplement, the
event of default set forth in Section 8(e) of the Credit Agreement shall survive
the termination of the Credit Agreement;”;
 
 
 
(ii) adding the following clauses (m), (n), (o) and (p):
 
“(m)     a Decrease in an amount equal to the Reduction Amount is not made in
accordance with the terms of Section 2.5(e) upon the issuance of any Eligible
Term Notes and in any event within ten (10) days after such issuance;
 
(n)        (x) on the September 2009 Distribution Date, the Purchaser Group
Invested Amount with respect to any Purchaser Group exceeds the Maximum
Purchaser Group Invested Amount with respect to such Purchaser Group as of
August 1, 2009 or (y) on the October 2009 Distribution Date, the Purchaser Group
Invested Amount with respect to any Purchaser Group exceeds the Maximum
Purchaser Group Invested amount with respect to such Purchaser Group as of
September 1, 2009, or (z) on the November 2009 Distribution Date, the Series
2008-1 Invested Amount exceeds zero, in each case, after giving effect to all
principal payments made on such date;
 
(o)        an Amortization Event shall have occurred with respect to the Series
2002-2 Notes (as such term is defined in the Series 2002-2 Supplement); and
 
(p)        (i) the Consolidated Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of ABCR ending with any fiscal quarter set
forth below (commencing with the fiscal quarter ending June 30, 2010) shall
exceed the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter ending
 
Consolidated
Leverage Ratio
 
June 30, 2010
 

5.25 to 1.00
 
June 30, 2011 and thereafter
 

4.75 to 1.00
 
 
 
 
 

 
or (ii) the Consolidated EBITDA as at the last day of any period of four
consecutive fiscal quarters of ABCR ending with any fiscal quarter set forth
below (commencing with the fiscal quarter ending December 31, 2008), shall be
less than the amount set forth below opposite such fiscal quarter:
 
Fiscal Quarter ending
 
Consolidated EBITDA
 
December 31, 2008
 
$160,000,000
 
March 31, 2009
 
$135,000,000
 
June 30, 2009
 
$95,000,000
 
September 30, 2009
 
$80,000,000
 
December 31, 2009
 
$155,000,000
 
March 31, 2010
 
and thereafter
 
$175,000,000
 

”and (iii) deleting the second paragraph thereof and replacing such paragraph in
its entirety with the following:
 
“In the case of any event described in clause (j), (k), (l), (n), (o) or (p)
above, an Amortization Event shall have occurred with respect to the Series
2008-1 Notes only if either the Trustee or the Requisite Noteholders declare
that an Amortization Event has occurred.  In the case of an event described in
clause (a), (b), (c), (d), (e), (f), (g), (h), (i) or (m) an Amortization Event
with respect to the Series 2008-1 Notes shall have occurred without any notice
or other action on the part of the Trustee or any Series 2008-1 Noteholders,
immediately upon the occurrence of such event.  Amortization Events with respect
to the Series 2008-1 Notes described in clause (a), (b), (c), (d), (e), (f),
(g), (h), (i), or (m) may be waived with the written consent of the Purchaser
Groups having Commitment Percentages aggregating 100%.  Amortization Events with
respect to the Series 2008-1 Notes described in clause (j), (k), (l), (n), (o)
or (p) above may be waived in accordance with Section 9.5 of the Base
Indenture.”
 
11.              Amendment to Article V.  Article V of the Series 2008-1
Supplement is hereby amended by deleting the text “Series 2008-1 Amortization
Period” in the last sentence thereof and inserting the text “Series 2008-1 Rapid
Amortization Period” in lieu thereof.
 

--------------------------------------------------------------------------------


12.              Amendment to Section 8.2.  (i) Section 8.2(g) of the Series
2008-1 Supplement is hereby amended and restated in its entirety as follows:
“(g)      they shall not permit the aggregate Capitalized Cost for all Vehicles
purchased in any model year that are not subject to a Manufacturer Program to
exceed 85% of the aggregate MSRP (Manufacturer Suggested Retail Price) of all
such Vehicles; provided, however, that they shall not modify the customary
buying patterns or purchasing criteria used by the Administrator and its
Affiliates with respect to the Vehicles if the primary purpose of
such modification is to comply with this covenant.”; and  (ii) Section 8.2 of
the Series 2008-1 Supplement is hereby further amended by inserting the
following paragraph at the end of Section 8.2 as clause (h) thereof:
 
“(h)  with respect to any Replacement Credit Agreement, they will provide notice
of such Replacement Credit Agreement, together with a copy of the proposed
Replacement Credit Agreement, to Moody’s no less than ten (10) days prior to the
anticipated effective date for such Replacement Credit Agreement.”
 
13.              Amendment to Schedule I.  (a) On the Series 2008-1 Second
Amendment Effective Date, Schedule I to the Series 2008-1 Supplement shall be
amended by deleting such Schedule in its entirety and substituting in lieu
thereof a new Schedule I in the form of Schedule A to this Amendment, which
shall effect (i) first, the sale and assignment, in accordance with Section
2.6(e) of the Series 2008-1 Supplement,  by each existing Purchaser Group prior
to giving effect to this Amendment (each, a “Transferor Purchaser Group”) to
Citibank, N.A. and Charta, LLC (collectively, the “Acquiring Purchaser Group”)
of a portion of each Transferor Purchaser Group’s respective rights, obligations
and commitments under the Series 2008-1 Supplement and the Series 2008-1 Notes
pursuant to Section 11.1(e) of the Series 2008-1 Supplement and (ii) second, an
increase in the Maximum Purchaser Group Invested Amount with respect to the
Purchaser Group of which YC SUSI Trust and Bank of America, National Association
are the CP Conduit Purchaser and APA Bank, respectively (the “B of A Purchaser
Group”) pursuant to Section 2.6(a) of the Series 2008-1 Supplement as reflected
thereon.
 
                        (b)        This Amendment shall, for the purposes of
Section 11.1(e) of the Series 2008-1 Supplement, constitute a Purchaser Group
Supplement, and the respective transfer of the rights and obligations of each
Transferor Purchaser Group to the Acquiring Purchaser Group shall constitute a
valid transfer under the terms of such Section 11.1(e).  By executing this
Amendment, ABRCF, the Administrator and the Administrative Agent hereby consent
to such transfer in accordance with Section 11.1(e) of the Series 2008-1
Supplement.
 
                        (c)        By executing this Amendment, each member of
the B of A Purchaser Group hereby consents to the increase of its Maximum
Purchaser Group Invested Amount effected by this Amendment in accordance with
Section 2.6(a) of the Series 2008-1 Supplement.
 
                        (d)       By executing this Amendment, (i) the
Administrative Agent hereby consents to the addition of the Acquiring Purchaser
Group in accordance with Section 2.6(e) of the Series 2008-1 Supplement and (ii)
each Transferor Purchaser Group and the Administrative Agent hereby waives the
ten Business Day written notice requirement under Section 2.6(e) of the Series
2008-1 Supplement with regard to the addition of the Acquiring Purchaser Group.
 

--------------------------------------------------------------------------------


14.              Acquiring Purchaser Group. Upon the execution and delivery of
this Amendment by the Acquiring Purchaser Group, the Funding Agent with respect
thereto and each Transferor Purchaser Group on the Series 2008-1 Second
Amendment Effective Date, the CP Conduit Purchaser, the Funding Agent and the
APA Bank with respect to the Acquiring Purchaser Group shall be parties to the
Series 2008-1 Supplement for all purposes thereof.
 
15.              Assignments. (a) Each Transferor Purchaser Group hereby
irrevocably sells, assigns and transfers to the Acquiring Purchaser Group,
without recourse, representation or warranty (except as set forth in Section
15(e)(i) hereof), and the Acquiring Purchaser Group hereby irrevocably
purchases, takes and assumes from each Transferor Purchaser Group, the
respective portion reflected by the amendment to Schedule I effected hereby (the
Acquiring Purchaser Group’s “Purchased Percentage”) of the Maximum Purchaser
Group Invested Amount with respect to the APA Banks included in each Transferor
Purchaser Group under the Series 2008-1 Supplement.
 
(b)        Each Transferor Purchaser Group has made arrangements with the
Acquiring Purchaser Group with respect to (i) the portion, if any, to be paid,
and the date or dates for payment, by each Transferor Purchaser Group to the
Acquiring Purchaser Group of any Commitment Fees with respect to the Acquiring
Purchaser Group’s Purchased Percentage of each Transferor Purchaser Group’s
Commitment heretofore received by each Transferor Purchaser Group pursuant to
the Series 2008-1 Supplement prior to the Series 2008-1 Second Amendment
Effective Date and (ii) the portion, if any, to be paid and the date or dates
for payment, by the Acquiring Purchaser Group to each Transferor Purchaser Group
of any Commitment Fees or any Series 2008-1 Monthly Interest received by the
Acquiring Purchaser Group pursuant to the Series 2008-1 Supplement from and
after the Series 2008-1 Second Amendment Effective Date. 
 
(c)        From and after the Series 2008-1 Second Amendment Effective Date,
amounts that would otherwise be payable to or for the account of any Transferor
Purchaser Group pursuant to the Series 2008-1 Supplement with respect to the
portion of the Acquiring Purchaser Group’s Purchased Percentage transferred by
it shall, instead, be payable to or for the accounts of the Acquiring Purchaser
Group in accordance with its Purchased Percentage, whether such amounts have
accrued prior to the Series 2008-1 Second Amendment Effective Date or accrue
subsequent to the Series 2008-1 Second Amendment Effective Date.
 
(d)       Each Transferor Purchaser Group and the Acquiring Purchaser Group
agrees that at any time and from time to time upon the written request of any
other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of the assignment pursuant to this Section 15.
 

--------------------------------------------------------------------------------


 
(e)        By executing and delivering this Amendment, each Transferor Purchaser
Group confirms to and agrees with the Acquiring Purchaser Group, and the
Acquiring Purchaser Group confirms to and agrees with each Transferor Purchaser
Group as follows: (i) other than the representation and warranty that each
Transferor Purchaser Group is the legal and beneficial owner of the interest
being assigned hereby by it free and clear of any adverse claim, each Transferor
Purchaser Group makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Series 2008-1 Supplement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Indenture, the Series 2008-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) each Transferor Purchaser Group makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of ABRCF or the performance or observance by ABRCF of any of
ABRCF’s obligations under the Indenture, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) the Acquiring Purchaser
Group confirms that it has received a copy of the Indenture and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment; and (iv) the Acquiring Purchaser Group will, independently and
without reliance upon the Administrative Agent, any Transferor Purchaser Group
or any other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Indenture.
 
(f)        By executing and delivering this Amendment, the Acquiring Purchaser
Group confirms to and agrees with each Transferor Purchaser Group as follows:
(i) the Acquiring Purchaser Group appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2008-1 Supplement as are delegated to the Administrative Agent
by the terms thereof together with such powers as are reasonably incidental
thereto, all in accordance with Article IX of the Series 2008-1 Supplement; (ii)
each member of the Acquiring Purchaser Group appoints and authorizes the Funding
Agent with respect to the Acquiring Purchaser Group to take such action as agent
on its behalf and to exercise such powers under the Series 2008-1 Supplement as
are delegated to such Funding Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article X of
the Series 2008-1 Supplement; (iii) each member of the Acquiring Purchaser Group
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Indenture are required to be performed by
it as a member of the Acquiring Purchaser Group and (iv) each member of the
Acquiring Purchaser Group confirms that it is an Eligible Assignee.         
 
(g)        The notice information for the Acquiring Purchaser Group for purposes
of Section 11.19 of the Series 2008-1 Supplement is:
Citibank, N.A.
450 Mamaroneck Avenue
Harrison, NY  10528
 
Charta, LLC
450 Mamaroneck Avenue
Harrison, NY  10528
 

--------------------------------------------------------------------------------


16.              Reallocation of Series 2008-1 Invested Amount. On the Series
2008-1 Second Amendment Effective Date, following the addition of the Acquiring
Purchaser Group and in connection with the increase to the B of A Purchaser
Group’s Maximum Purchaser Group Invested Amount, each CP Conduit Purchaser, the
APA Banks with respect to such CP Conduit Purchaser and the Funding Agent with
respect to such CP Conduit Purchaser shall be deemed hereby to make or accept,
as applicable, an assignment and assumption of a portion of the Series 2008-1
Invested Amount, as directed by the Administrative Agent, with the result being
that after giving effect thereto, the Purchaser Group Invested Amount with
respect to each such Purchaser Group shall equal the product of (x) the sum of
the Purchaser Group Invested Amounts of each Purchaser Group on the Series
2008-1 Second Amendment Effective Date and (y) the Commitment Percentage of such
Purchaser Group on the Series 2008-1 Second Amendment Effective Date after
giving effect to the effectiveness of this Amendment and the changes in the
Maximum Purchaser Group Invested Amounts made thereby and in furtherance
thereof, each CP Conduit Purchaser (or the related APA Banks, based on their APA
Bank Percentage) which is a member of a Purchaser Group whose Commitment
Percentage after giving effect to this Amendment is greater than such Commitment
Percentage prior to giving effect to this Amendment shall make an advance to the
Administrative Agent, on a prorata basis, for payment to each Purchaser Group
whose Commitment Percentage after giving effect to this Amendment is less than
such Commitment Percentage prior to giving effect to this Amendment.  No
Purchaser Group shall be required to make any assignment of any portion of its
Purchaser Group Invested Amount unless such assigning Purchaser Group shall
receive in cash an amount equal to the reduction in its Purchaser Group Invested
Amount with respect to such portion.
 
17.              Consent to Extension under Section 2.6(b).  Each Purchaser
Group, by executing this Amendment hereby agrees to the extension of the
Scheduled Expiry Date as effected by this Amendment. 
 
18.              Direction.  By their signatures hereto, each of the undersigned
(excluding The Bank of New York Mellon Trust Company, N.A., in its capacity as
Trustee and Series 2008-1 Agent) hereby authorize the Trustee and Series 2008-1
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.
 
19.              This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2008-1 Supplement.
 
20.              This Amendment shall become effective on the date (the “Series
2008-1 Second Amendment Effective Date”) that is the later of (a) the date
hereof or (b) the first date on which each of the following have occurred:  (i)
each of the parties hereto shall have executed and delivered this Amendment to
the Trustee, and the Trustee shall have executed this Amendment, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to this
Amendment; provided, however, that by executing this Amendment, each Series
2008-1 Noteholder hereby consents and agrees that the Rating Agency Consent
Condition shall be deemed to be satisfied with respect to Moody’s, solely with
respect to this Amendment, upon the receipt by the Administrative Agent of a
letter, in form and substance satisfactory to the Administrative Agent, from
Moody’s stating that a long-term rating of at least “Aa2” has been assigned by
Moody’s to each of the Series 2008-1 Notes and the Series 2002-2 Notes (as such
term is defined in the Series 2002-2 Supplement) and that the execution and
delivery of this Amendment will not result in a reduction or withdrawal of the
rating (in effect immediately before the taking of such action) of any other
outstanding Series of Notes, (iii) ABRCF shall have acquired one or more Series
2008-1 Interest Rate Caps satisfying the requirements of Section 3.11(a) of the
Series 2008-1 Supplement (giving effect to this Amendment), (iv) all
certificates and opinions of counsel required under the Base Indenture or by the
Series 2008-1 Noteholders shall have been delivered to the Trustee and the
Series 2008-1 Noteholders, as applicable and (v) Simpson Thacher & Bartlett LLP
shall have been paid all fees and expenses due to it as counsel to the
Administrative Agent.
 

--------------------------------------------------------------------------------


21.              From and after the Series 2008-1 Second Amendment Effective
Date, all references to the Series 2008-1 Supplement shall be deemed to be
references to the Series 2008-1 Supplement as amended hereby.
 
22.              This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.
 
23.              THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

By:
 

 Rochelle Tarlowe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Rochelle Tarlowe
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
Vice President and Treasurer
 
 
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2008-1
Agent
 
 
 
 
 
 
 
 
 
 
 
 
 

By:
 
 
 
/s/ Sally Tokich
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Sally R. Tokich
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
Assistant Vice President
 
 
 

 
 


 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 

By:
 
 
 
/s/ George S. Wilkins
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
George S. Wilkins
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
Executive Director
 
 
 

 
 
 
 

--------------------------------------------------------------------------------




AGREED, ACKNOWLEDGED AND CONSENTED:
 
 
 
 
 
 
 
 
 
SHEFFIELD RECEIVABLES CORPORATION, as a CP Conduit Purchaser under the Series
2008-1 Supplement
 
 
 
 
 
 
 
By:
 
Barclays Bank PLC
 
 
 
 
 
as Attorney-in-Fact


 
 
 
By:


 
/s/ Jason D. Muncy
 
 
 
 
 
Name:
 
Jason D. Muncy
 
 
 
 
 
Title:
 
 
 
Associate Director
 
 
 

 
 



 
 
 
 
 
 
 
BARCLAYS BANK PLC, as a Funding Agent and an APA Bank under the Series 2008-1
Supplement
 
 
 
 
 
 
 
By:


 
 
 
/s/ Jeffrey Goldberg
 
 
 
 
 
Name:
 
 
 
Jeffrey Goldberg
 
 
 
 
 
Title:
 
 
 
Associate Director
 
 
 

 
 
By:


 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


 
 
 
 
 
 
LIBERTY STREET FUNDING LLC, as a CP Conduit Purchaser under the Series 2008-1
Supplement
 
 
 
 
 
By:


 
/s/ Bernardo J. Angelo
 
 
 
 
 
Name:
 
 
 
Bernardo J. Angelo
 
 
 
 
 
Title:
 
 
 
Vice President
 
 
 

 
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA, as a Funding Agent and an APA Bank under the Series
2008-1 Supplement
 
 
 
 
 
 
 
By:

 
 
 
/s/ Michael Eden
 
 
 
 
 
Name:
 
 
 
Michael Eden
 
 
 
 
 
Title:
 
 
 
Director
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
YC SUSI TRUST, as a CP Conduit Purchaser under the Series 2008-1 Supplement
 
 
 
 
 
By:
 
Bank of America, National Association, as Administrative Trustee
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jeremy Grubb
 
 
 
 
 
Name:
 
 
 
Jeremy Grubb
 
 
 
 
 
Title:
 
 
 
Vice President
 
 
 

 
 
 
 
 
 
 
 
Bank of America, National Association, as a Funding Agent and an APA Bank under
the Series 2008-1 Supplement
 
 
 
 
 
 
 
By:
 
 
 
/s/ Jeremy Grubb
 
 
 
 
 
Name:
 
 
 
Jeremy Grubb
 
 
 
 
 
Title:
 
 
 
Vice President
 
 
 




 

--------------------------------------------------------------------------------


 
 
 
 
 
 
FALCON ASSET SECURITIZATION COMPANY LLC, as a CP Conduit Purchaser under the
Series 2008-1 Supplement
 
 
 
 
 
By:
 
/s/ George S. Wilkins
 
 
 
 
 
Name:
 
 
 
George S. Wilkins
 
 
 
 
 
Title:
 
 
 
Executive Director
 
 
 

 
 
 
 
 
JPMORGAN CHASE BANK, N.A. as a Funding Agent under the Series 2008-1 Supplement
 
 
 
 
 
By:


 
/s/ George S. Wilkins
 
 
 
 
 
Name:
 
 
 
George S. Wilkins
 
 
 
 
 
Title:
 
 
 
Executive Director
 
 
 

 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A. as an APA Bank under the Series 2008-1 Supplement
 
 
 
 
 
By:


 
/s/ George S. Wilkins
 
 
 
 
 
Name:
 
 
 
George S. Wilkins
 
 
 
 
 
Title:
 
 
 
Executive Director
 
 
 



 
 

--------------------------------------------------------------------------------



 
 
 
 
 
 
MONTAGE FUNDING LLC, as a CP Conduit Purchaser under the Series 2008-1
Supplement


 
 
 
 
 
By:
 
/s/ Lori Gebron
 
 
 
 
 
Name:
 
 
 
Lori Gebron
 
 
 
 
 
Title:
 
 
 
Vice President
 
 
 

 
 
 
 
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and an APA Bank under the
Series 2008-1 Supplement
 
 
 
 
 
By:
 
/s/ Eric Shea
 
 
 
 
 
Name:
 
 
 
Eric Shea
 
 
 
 
 
Title:
 
 
 
Managing Director
 
 
 


    
 
By:

 
/s/ Robert Sheldon
 
 
 
 
 
Name:
 
 
 
Robert Sheldon
 
 
 
 
 
Title:
 
 
 
Director
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
ATLANTIC ASSET SECURITIZATION LLC, as a CP Conduit Purchaser under the Series
2008-1 Supplement
 
 
 
 
 
By:
 
/s/ Kostantina Kourmpetis
 
 
 
 
 
Name:
 
 
 
Kostantina Kourmpetis
 
 
 
 
 
Title:
 
 
 
Managing Director
 
 
 

 
 
 
By:


 
/s/ Richard McBride
 
 
 
 
 
Name:
 
 
 
Richard McBride
 
 
 
 
 
Title:
 
 
 
Director
 
 
 

 
 
 
 
 
CALYON NEW YORK BRANCH, as a Funding Agent and an APA Bank under the Series
2008-1 Supplement
 
 
 
 
 
By:


 
/s/ Kostantina Kourmpetis
 
 
 
 
 
Name:
 
 
 
Kostantina Kourmpetis
 
 
 
 
 
Title:
 
 
 
Managing Director
 
 
 

 
 
By:


 
/s/ Richard McBride
 
 
 
 
 
Name:
 
 
 
Richard McBride
 
 
 
 
 
Title:
 
 
 
Director
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
AMSTERDAM FUNDING CORPORATION, as a CP Conduit Purchaser under the Series 2008-1
Supplement
 
 
 
 
 
By:


 
/s/ Bernard J. Angelo
 
 
 
 
 
Name:
 
 
 
Bernard J. Angelo
 
 
 
 
 
Title:
 
 
 
Vice President
 
 
 





 
 
 
 
 
THE ROYAL BANK OF SCOTLAND PLC, as an APA Bank under the Series 2008-1
Supplement by: Greenwich Capital Markets, Inc., as agent
 
 
 
 
 
By:


 
/s/ Michael Zappaterrini
 
 
 
 
 
Name:
 
 
 
Michael Zappaterrini
 
 
 
 
 
Title:
 
 
 
Managing Director
 
 
 
 
 

 

 
 
 
 
 
 
THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent under the Series 2008-1
Supplement by: Greenwich Capital Markets, Inc., as agent
 
 
 
 
 
By:


 
/s/ Michael Zappaterrini
 
 
 
 
 
Name:
 
 
 
Michael Zappaterrini
 
 
 
 
 
Title:
 
 
 
Managing Director
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
  
 
 
 
 
 
 
 
CHARTA, LLC, as CP Conduit Purchaser of the Acquiring Purchaser Group
 
 
 
 
 
 
 
By:
 
Citicorp North America, Inc., as
 
 
 
 
 
Attorney-in-fact
 
 
 
 
 

 
 
By:


 
/s/ Steven Vierengel
 
 
 
 
 
Name:
 
 
 
Steven Vierengel
 
 
 
 
 
Title:
 
 
 
 
 
 
 

 

 
 
 
 
 
 
CITIBANK, N.A., as an APA Bank of the Acquiring Purchaser Group
 
 
 
 
 
 
 
By:


 
/s/ Steven Vierengel
 
 
 
 
 
Name:
 
 
 
Steven Vierengel
 
 
 
 
 
Title:
 
 
 
 
 
 
 

 
 
 
 
 
 
 
CITICORP NORTH AMERICA, INC.,
 
as Funding Agent of the Acquiring Purchaser Group
 
 
 
 
 
By:


 
/s/ Steven Vierengel
 
 
 
 
 
Name:
 
 
 
Steven Vierengel
 
 
 
 
 
Title:
 
 
 
 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
AVIS BUDGET CAR RENTAL, LLC, as Administrator
 
 
 
 
 
By:


 
/s/  Rochelle Tarlowe
 
 
 
 
 
Name:
 
 
 
Rochelle Tarlowe
 
 
 
 
 
Title:
 
 
 
Vice President and Treasurer
 
 
 
 
 




 